DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 09/24/2020.                      .
2.	Claims 21 - 34 are newly added claims.
3.	Claims 1 – 20 have been cancelled.
4.	Claims 21 – 34  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no foreign priority according to the application data sheet and filing receipt. 
2.	Domestic benefit has been claim with regards to U.S. Patent Application No. 16/450,416, filed on June 24, 2019, which is a Continuation of U.S. Patent Application No. 15/524,545, filed on May 4, 2017, now U.S. Patent No. 10,389,460, which is a National Stage of International Application No. PCT/KR2015/013319, filed on December 7, 2015, which claims the benefit of U.S. Provisional Application No. 62/089,208, filed on December 8, 2014.                                                                                                                         
                                                                                                                                                                 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 09/24/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/24/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 09/24/2020 are acceptable for examination purposes except for the following: 
 	A. 	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 28: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a builder configured to build a signal frame including the service data, the first signaling information, and the second signaling information;”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 7, 10 – 16 of U.S. Patent No 10, 826, 632. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below for analysis: 
NOTE:
1. 	It has been held that omission of an element(s) and its function(s) is/are a/an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features.

US 10, 826, 632
17/031, 591
1. A method of transmitting a signal frame, the method comprising: 

generating service data including service components; 
generating first signaling information for acquiring the service components of the service data; 

generating second signaling information for acquiring the first signaling information, the second signaling information including address information of packets including the first signaling information; 

encoding the service data, the first signaling information, and the second signaling information; 

building a signal frame, based on data pipes, including the service data, the first signaling information, and the second signaling information; 

transmitting the signal frame, the service components are transmitted based on channels of a transport session, wherein the first signaling information is transmitted via at least one first IP packet for a dedicated channel of the transport session and the first signaling information includes a first description including a delivery mode representing a broadcast or a broadband for each service component, and the second signaling information is transmitted via at least one second IP packet corresponding to a specific IP address that is distinguished from the dedicated channel.
21. (New) A method of transmitting a signal frame, the method comprising: 

generating service data; 
generating first signaling information for acquiring the service data; 


generating second signaling information for acquiring the first signaling information, the second signaling information including IP address information of packets including the first signaling information; 

encoding the service data, the first signaling information, and the second signaling information;

 building a signal frame including the service data, the first signaling information, and the second signaling information; 

transmitting the signal frame , the service data is transmitted based on a transport session, wherein the first signaling information is transmitted via a dedicated channel of the transport session and the first signaling information includes a first description including a delivery mode including a broadcast network for each service component in the service data, and the second signaling information is transmitted by being distinguished from the dedicated channel.
2. The method according to claim 1, wherein: the first signaling information including a second description including a representation identifier for the service components, the first description comprises information for referencing the second description, and the second description comprises information for acquisition of the service components associated with the broadcast service.
22. (New) The method according to claim 21, wherein: the first signaling information including a second description including a representation identifier for service components in the service data, the first description comprises information for referencing the second description, and the second description comprises information for acquisition of the service components associated with the service data.
3. The method according to claim 2, wherein: the second description further comprises information on the sub sessions for transmitting the service components; information on the sub sessions comprises identifier information of a corresponding service component transmitted by each of the sub sessions, information indicating whether the corresponding service component is a default component, and format type information of the corresponding service component.
23. (New) The method according to claim 22, wherein: the second description further comprises information on sub sessions for transmitting the service components; information on the sub sessions comprises identifier information of a corresponding service component transmitted by each of the sub sessions, information indicating whether the corresponding service component is a default component, and format type information of the corresponding service component.
4. The method according to claim 3, wherein, when the corresponding service component is a default component, the default component further comprises information on another service component included in the broadcast service.
24. (New) The method according to claim 23, wherein, when the corresponding service component is a default component, the default component further comprises information on another service component included in the broadcast service.
7. The method according to claim 1, wherein: the service component comprises a plurality of initialization segments and media segments; the media segment comprises service data of the service component; and the initialization segment comprises metadata related to presentation of service data include in the media segment.
25. (New) The method according to claim 21, wherein: a service component in the service data comprises a plurality of initialization segments and media segments; the media segment comprises service data of the service component; and the initialization segment comprises metadata related to presentation of service data include in the media segment.
5. The method according to claim 2, wherein: the first signaling information further comprises media presentation description; and the first description further comprises information for referencing the media presentation description.
26. (New) The method according to claim 22, wherein: the first signaling information further comprises media presentation description; and the first description further comprises information for referencing the media presentation description.
6. The method according to claim 5, wherein: the media presentation description comprises resource identifiers of service data of the plurality of service components and context information of the resource; and the second description comprises information for mapping service components described by the media presentation description and session identifiers of a sub session for transmitting the service components.
27. (New) The method according to claim 26, wherein: the media presentation description comprises resource identifiers of service data of service components and context information of a resource; and the second description comprises information for mapping service components described by the media presentation description and session identifiers of a sub session for transmitting the service components.
10. An apparatus for transmitting a signal frame, the apparatus comprising: 

an encoder configured to encode service data including service components, first signaling information for acquiring the service components of the service data, and second signaling information for acquiring the first signaling information, the second signaling information including address information of packets including the first signaling information; 
a builder configured to build a signal frame, based on data pipes, including the service data, the first signaling information, and the second signaling information; 

a transmitter configured to transmit the signal frame, the service components are transmitted based on channels of a transport session, wherein the first signaling information is transmitted via at least one first IP packet for a dedicated channel of the transport session and the first signaling information includes a first description including a delivery mode representing a broadcast or a broadband for each service component, and the second signaling information is transmitted via at least one second IP packet corresponding to a specific IP address that is distinguished from the dedicated channel.
28. (New) An apparatus for transmitting a signal frame, the apparatus comprising: 

an encoder configured to encode service data, first signaling information for acquiring the service data, and second signaling information for acquiring the first signaling information, the second signaling information including IP address information of packets including the first signaling information; 

a builder configured to build a signal frame including the service data, the first signaling information, and the second signaling information; 


a transmitter configured to transmit the signal frame, the service data is transmitted based on a transport session, wherein the first signaling information is transmitted via a dedicated channel of the transport session and the first signaling information includes a first description including a delivery mode including a broadcast network for each service component in the service data, and the second signaling information is transmitted by being distinguished from the dedicated channel.
11. The apparatus according to claim 10, wherein: the first signaling information including a second description including a representation identifier for the service components, the first description comprises information for referencing the second description, and the second description comprises information for acquisition of the service components associated with the broadcast service.
29. (New) The apparatus according to claim 28, wherein: the first signaling information including a second description including a representation identifier for service components in the service data, the first description comprises information for referencing the second description, and the second description comprises information for acquisition of the service components associated with the service data.
12. The apparatus according to claim 11, wherein: the second description further comprises information on the sub sessions for transmitting the service components; information on the sub sessions comprises identifier information of a corresponding service component transmitted by each of the sub sessions, information indicating whether the corresponding service component is a default component, and format type information of the corresponding service component.
30. (New) The apparatus according to claim 29, wherein: the second description further comprises information on sub sessions for transmitting the service components; information on the sub sessions comprises identifier information of a corresponding service component transmitted by each of the sub sessions, information indicating whether the corresponding service component is a default component, and format type information of the corresponding service component.
13. The apparatus according to claim 12, wherein, when the corresponding service component is a default component, the default component further comprises information on another service component included in the broadcast service.
31. (New) The apparatus according to claim 30, wherein, when the corresponding service component is a default component, the 5 USActive\115558053\V-1Application No.: TBADocket No.: 8736.01711.US22 default component further comprises information on another service component included in the broadcast service.
16. The apparatus according to claim 10, wherein: the service component comprises a plurality of initialization segments and media segments; the media segment comprises service data of the service component; and the initialization segment comprises metadata related to presentation of service data include in the media segment.
32. (New) The apparatus according to claim 28, wherein: a service component in the service data comprises a plurality of initialization segments and media segments; the media segment comprises service data of the service component; and the initialization segment comprises metadata related to presentation of service data include in the media segment.
14. The apparatus according to claim 11, wherein: the first signaling information further comprises media presentation description; and the first description further comprises information for referencing the media presentation description.
33. (New) The apparatus according to claim 29, wherein: the first signaling information further comprises media presentation description; and the first description further comprises information for referencing the media presentation description.
15. The apparatus according to claim 14, wherein: the media presentation description comprises resource identifiers of service data of the plurality of service components and context information of the resource; and the second description comprises information for mapping service components described by the media presentation description and session identifiers of a sub session for transmitting the service components.
34. (New) The apparatus according to claim 33, wherein: the media presentation description comprises resource identifiers of service data of service components and context information of a resource; and the second description comprises information for mapping service components described by the media presentation description and session identifiers of a sub session for transmitting the service components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463